DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: ¶ 126 “a first touch insulating layer TIS1 should read “a first insulating layer TINS1” for being consistency with the TINS1 in Fig. 7.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “when the display device is viewed in a top down view, each of the first color filter and the third color filter has an island shape which is surrounded by the second color filter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2019/0146622) in view of Kim et al. (US 2018/0182814), hereinafter Kim 814.
 In reference to claim 1, Kang discloses a display device in Fig. 6, comprising:
a substrate (110a);
a first light emitting unit (OLED of SP3 and CF3) disposed on the substrate and emitting light; a second light emitting unit (OLED of SP1 and CF1) disposed on the substrate and emitting light of; a third light emitting unit (OLED of SP2 and CF2 on the right side of the SP1 pixel) disposed on the substrate and emitting light (¶ 55);
an encapsulation layer (ENC) disposed on the first light emitting unit the second light emitting unit, and the third light emitting unit;
a sensor electrode (RE 220) disposed on the encapsulation layer;
a first insulating layer (250) disposed on the sensor electrode (TE, RE);
a first color filter (CF3) disposed on the first insulating layer (250) and overlapping the first light emitting unit (OLED of SP3)  in a thickness direction of the substrate (110a);
a second color filter (CF1) disposed on the first insulating layer (250) and overlapping the second light emitting unit (OLED of SP1) in the thickness direction of the substrate (110a); and
a third color filter (CF2) disposed on the first insulating layer (250) and overlapping the third light emitting unit (OLED of SP2) in the thickness direction of the substrate (101a);
wherein the sensor electrode (TE and RE) overlaps at least one of the first color filter (CF1), the second color filter (CF2), and the third color filter (CF3) in the thickness direction of the substrate as shown Fig. 5 in section RE and CF and in Fig. 6 (TE and RE) overlap with CF1, CF2 and CF3.
Kang does not disclose the first light emitting emits light of a first color; the second light emits light of a second color and the third light emitting emits light of a third color.
In the same field of endeavor, Kim 814 discloses in the first light emitting emits light of a first color; the second light emits light of a second color and the third light emitting emits light of a third color (¶ 49).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang in view of Kim 814 to reduce external light reflection (¶ 6).
In reference to claim 2, Kang discloses when the display device is viewed in a top down view (Fig. 6), the sensor electrode (RE 220) is disposed between the first light emitting unit (OLED of SP3) and the second light emitting unit (OLED of SP1); 
the first color filter (CF3) overlaps the sensor electrode (220) in the thickness direction of the substrate (110a) in Fig. 6 and ¶ 55.

Claim(s) 3, 5, 7, 8, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Kim 814 in view of Kim et al. (US 2019/0179466), hereinafter Kim 466.
In reference to claim 3, Kang as modified does not disclose a fourth light emitting unit disposed on the substrate and emitting the light of the second color,
wherein the second color filter overlaps the fourth light emitting unit in the thickness direction of the substrate.
In the same field of endeavor, Kim discloses 466 in Fig. 5, a fourth light emitting unit (G) disposed on the substrate and emitting the light of the second color (G); ¶ 79-80; and the second color filter (G) overlaps the fourth light emitting unit  in the thickness direction of the substrate (a color filter layer may be on the second encapsulation layer 50. The color filter layer may include a plurality of color filters, which may overlap subpixels SP, and a black matrix that may overlap the bank 270; ¶ 141.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kang as modified with the fourth light emitting unit as taught by Kim 466 to provide a digital full-color display that increases display power efficiency and/or pixel density compared to the traditional RGB sub-pixel arrangement. 
In reference to claim 5, Kim 814 discloses in Fig. 7, when the display device is view in a top down view, each of the second color filter (CF2) and the third color filter has an island shape which is surrounded by the first color filter (CF1).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang in view of the teaching of Kim 814 to prevent color filter from being peeled away or torn out  problem (¶ 9).
In reference to claim 7, Kim 814 discloses in Fig. 9, when the display device is view in a top down view, each of the first color filter (CF1) and third color filter (CF3) has an island shape which is surrounded by the second color filter (CF2).
In reference to claim 8, Kim 466 discloses an entire area of the second color filter (color filter G) is larger than an entire area of the third color filter (color filter B), i.e., the color filter may overlap with subpixel and the G color filter has two subpixel (Fig. 5), therefore, G color filter is larger than B color filter (¶ 141).
In reference to claim 13, Kim 814 discloses when the display device is viewed in a top down view, the second color filter has a island shape from a plan view (see CF2 in Fig. 4). 
In reference to claim 16, Kim 814 discloses when the display device is viewed in a top down view the first color filter (CF1 in Fig. 4) has an island shape.

Allowable Subject Matter
Claim 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts, inter alia, teaches or suggests:
the sensor electrode includes a first conductive layer and a second conductive layer disposed on the first conductive layer, and
a thickness of the first conductive layer is greater than a thickness of the second conductive layer, an electrical conductivity of the first conductive layer is higher than an electrical conductivity of the second conductive layer, and a reflectance of the first conductive layer is higher than a reflectance of the second conductive layer.
Claims 4, 6, 9, 10, 11, 12, 14, 15, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 4, wherein when the display device is viewed in a top down view, the sensor electrode is disposed between the second light emitting unit and the third light emitting unit, between the third light emitting unit and the fourth light emitting unit, and between the first light emitting unit and the fourth light emitting unit, and
	wherein the sensor electrode overlaps the first color filter in the thickness direction of the substrate.
	With respect to claim 6,  wherein when the display device is viewed in a top down view, the sensor electrode is disposed between the first light emitting unit and the second light emitting unit, between the second light emitting unit and the third light emitting unit, between the third light emitting unit and the fourth light emitting unit, and between the first light emitting unit and the fourth light emitting unit, and
	wherein the second color filter overlaps the sensor electrode in the thickness direction of the substrate.
	With respect to claim 9, wherein when the display device is viewed in a top down view, the sensor electrode is disposed between the first light emitting unit and the second light emitting unit and between the first light emitting unit and the fourth light emitting unit, and
	wherein the first color filter and the second color filter overlaps the sensor electrode in the thickness direction of the substrate.
	With respect to claim 10, wherein when the display device is viewed in a top down view, the sensor electrode is disposed between the second light emitting unit and the third light emitting unit and between the third light emitting unit and the fourth light emitting unit, and
	wherein the second color filter overlaps the sensor electrode in the thickness direction of the substrate.
	With respect to claim 11, wherein when the display device is viewed in a top down view, the sensor electrode is disposed between the second light emitting unit and the third light emitting unit and between the third light emitting unit and the fourth light emitting unit, and
	wherein the first color filter overlaps the sensor electrode overlaps in the thickness direction of the substrate.
	With respect to claim 12, 
	wherein when the display device is viewed in a top down view, the sensor electrode is disposed between the second light emitting unit and the third light emitting unit and between the third light emitting unit and the fourth light emitting unit, and
	wherein the third color filter overlaps the sensor electrode in the thickness direction of the substrate.
	With respect to claim 14, wherein when the display device is viewed in a top down view, the sensor electrode is disposed between the first light emitting unit and the second light emitting unit and between the first light emitting unit and the fourth light emitting unit, and
wherein the second color filter overlaps the sensor electrode in the thickness direction of the substrate.
With respect to claim 15, wherein when the display device is viewed in a top down view, the sensor electrode is disposed between the second light emitting unit and the third light emitting unit and between the third light emitting unit and the fourth light emitting unit, and
wherein the second color filter and the third color filter overlap the sensor electrode in the thickness direction of the substrate.
With respect to claim 17, wherein a crossing portion of the sensor electrode is disposed between the first light emitting unit and the third light emitting unit in a first direction and between the second light emitting unit and the fourth light emitting unit in a second direction intersecting the first direction, and
wherein the first color filter, the second color filter, and the third color filter overlap the crossing portion of the sensor electrode in the thickness direction of the substrate.
With respect to claim 18, wherein the sensor electrode includes:
a first conductive layer; and
a second conductive layer disposed on the first conductive layer,
wherein a thickness of the first conductive layer is greater than a thickness of the second conductive layer,
wherein an electrical conductivity of the first conductive layer is higher than an electrical conductivity of the second conductive layer,
wherein a reflectance of the first conductive layer is higher than a reflectance of the second conductive layer, and
wherein the reflectance of the first conductive layer is low such that the sensor electrode is prevented from being visually recognized from the outside of the display device.


 Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jun et al. (US 2018/0164933) discloses in Fig. 5 a display device comprises first display emitting devices for emitting different light colors, an encapsulation layer (30) on which a sensor electrode (RE) is disposed and a color filter (50) on layer (40);
	Joo et al. (US 2019/0013363) discloses a color filters CF1a and CF2a have and island shape in Fig. 17 for a light emitting display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/           Primary Examiner, Art Unit 2692